            Case 6:20-cv-00891-ADA Document 6 Filed 10/02/20 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION

 WSOU INVESTMENTS, LLC d/b/a                       §
 BRAZOS LICENSING AND                              §
 DEVELOPMENT,                                      §
                                                   §
         Plaintiff,                                §
                                                   §       CASE NO. 6:20-cv-00891-ADA
 v.                                                §
                                                   §       JURY TRIAL DEMANDED
 HUAWEI TECHNOLOGIES CO., LTD.                     §
 AND HUAWEI TECHNOLOGIES USA                       §
 INC.,                                             §
                                                   §
         Defendants.                               §

                                   NOTICE OF APPEARANCE

         Please take notice that attorney Ryan S. Loveless of the law firm ETHERIDGE LAW GROUP, PLLC

appears as counsel of record for Plaintiff WSOU INVESTMENTS, LLC d/b/a BRAZOS LICENSING

AND DEVELOPMENT. Mr. Loveless hereby requests that all notices required to be given, and all papers

required to be served in the above-entitled and numbered cause, be copied to and served upon him.


Dated:                          Respectfully submitted,

                                                /s/ Ryan S. Loveless

                                                Ryan S. Loveless
                                                Texas State Bar No. 24036997
                                                ETHERIDGE LAW GROUP, PLLC
                                                2600 E. Southlake Blvd., Suite 120 / 324
                                                Southlake, Texas 76092
                                                Telephone: (817) 470-7249
                                                Facsimile: (817) 887-5950
                                                Ryan@EtheridgeLaw.com
          Case 6:20-cv-00891-ADA Document 6 Filed 10/02/20 Page 2 of 2




                             CERTIFICATE OF SERVICE



       I certify that the foregoing document was served upon all counsel of record via the

Court's CM/ECF electronic filing system in accordance with the Federal Rules of Civil

Procedure on .




                                                /s/ Ryan S. Loveless

                                                Ryan S. Loveless
